DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 7/9/2021.  Claims 3 and 7-9 have been cancelled.  Claims 1, 5, 10, 13-15, and 19-21 have been amended.

Response to Arguments
	The claim objections and Huang/Ely rejection have been withdrawn in view of applicant’s amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kenneth Wood on 9/30/2021.
The application has been amended as follows: 


In independent claim 1, line 10, delete “at least generally”.
In independent claim 4, lines 1-2, delete “at least generally”.
In independent claim 4, line 2, delete “that is defined by the annular sleeve is an at least substantially” and replace with --is an open-ended, front facing elongated cavity--.
In claim 4, lines 3-4, delete “that exhibits an aspect ratio of at least about 1.4 and that is open-ended at a forward end of the sleeve and closed-end toward a rearward end of the sleeve”.
In claim 13, line 2, delete “at least about 95%” and replace with --from 95% to 105%--.
In claim 13, lines 3-4, delete “that resides within the open-ended, front-facing cavity of the forward portion of the grippable stem”.
In claim 14, lines 2-3, delete “that resides within the open-ended, front-facing cavity of the forward portion of stem,”.
In claim 14, line 4, delete “of about 0.6 or lower” and replace with --from 0.6 to 0.2--.
In claim 19, lines 5-6, delete “, and a radially inward surface of the annular sleeve of the forward portion of the grippable stem--.
In claim 21, line 3, delete “the sleeve” and replace with --the annular sleeve--.
In claim 21, line 5-6, delete “that resides within the open-ended, front-facing cavity defined by the sleeve”.
Cancel claims 2, 5-6, 10, 15, and 18.

Allowable Subject Matter
Claims 1, 4, 11-14, 16-17, and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a hearing-protective earplug comprising wherein at least the second, rearward portion of the resilient polymeric foam body does not comprise any open-ended, at least substantially rear-facing cavity or cavities, in combination with all other features recited in the claim.
Regarding dependent claims 4, 11-14, 16-17, and 19-25, they are allowed due to their dependencies on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAMTU T NGUYEN/Examiner, Art Unit 3786